ROBB, Associate Justice.
Appeal from á decision of the Patent Office, refusing to allow the claims of appellant’s application on the ground of public use for more than 2 years prior to the filing of the application.
The invention covers a machine for making paper pill boxes, ¿nd, as stated by the tribunals of the Patent Office, is quite easily understood by ony one at all familiar with mechanics or the operation of such machines. This application was in interference with an application of James W. Hughes, and that interference resulted in the rejection of the claims of both parties on the ground of public use. The evidence very clearly shows that Mr. Plumly, the appellant, operated his machine for at least 12 years before he applied for a patent, that his operatives were under no injunction of secrecy, and that conditions surrounding the operation were such that knowledge of the invention must have become common. The tribunals of the Patent Office have reviewed this evidence, and we adopt their reasoning and conclusion. See Andrews v. Hovey, 123 U. S. 267, 8 Sup. Ct. 101, 31 L. Ed. 160; Id., 124 U. S. 694, 8 Sup. Ct. 676, 31 L. Ed. 557.
The decision is affirmed.
Affirmed.